                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

JOHNNY WILSON                                                              PLAINTIFF

V.                       CASE NO. 3:19-CV-135-SWW-BD

SOCIAL SECURITY ADMINSTRATION                                            DEFENDANT

                                       ORDER

      Plaintiff Johnny Wilson is proceeding in this action pro se. His motion to proceed

in forma pauperis (docket entry #1) is GRANTED. The Clerk of Court is directed to

prepare summonses for service of the Complaint upon the Defendant, Social Security

Administration (“SSA”). The United States Marshal is directed to serve the summons and

Complaint upon the Defendant, by certified mail, without requiring prepayment of costs

or security, as follows: Acting Commissioner of the SSA, Office of the Regional Chief

Counsel, Region VI, SSA, 1301 Young Street, Room 430, Dallas, Texas 75202-5433;

Hon. Cody Hiland, United States Attorney for the Eastern District of Arkansas, Post

Office Box 1229, Little Rock, Arkansas 72203; and Hon. William P. Barr, United States

Attorney General, Department of Justice, 950 Pennsylvania Avenue Northwest, Room

4400, Washington, DC 20530-0001.

      DATED this 7th day of May, 2019.



                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
